DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary

Claims 1-3, 6-25, 27-30, 33-37, 40-42, and 46 are pending and allowed in the application


Allowable Subject Matter

Claims 1-3, 6-25, 27-30, 33-37, 40-42, and 46 are allowed.

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  

With respect to the 101 rejections the Examiner finds the amendment provided by the Applicant filed 13 August 2019 points to the use of smaller data storage capacity than a complete use of the data set, which is fully supported by the specification in par. [0008], and par. [0086]-[0087].  It could not be shown that an analysis as to whether an element (or combination of elements) is widely prevalent or in common use is the same as the analysis under 35 U.S.C. § 112(a) as to whether an element is so well-known that it need not be described in detail in the 


Additionally, the Applicant's arguments filed on 11 June 2020 (pages 5-8 in particular) are deemed to be persuasive and adequately reflect the Examiner's opinion as to why Claims 1-3, 6-25, 27-30, 33-37, 40-42, and 46 are allowable over the prior art of record.  Specifically: while Stefanescu, Myr, Teller, Rauser, Benzinger, Hornthal, Cator, and Sinclair are the prior art reference most closely resembling the applicants claimed invention they alone and in combination do not fairly teach the combination of steps claimed:

configuring one or more processors to determine estimated prices from an incomplete historical travel-related price dataset embodied on a non-transitory storage medium by analyzing patterns in that travel-related price dataset, at any time with respect to step (i) above, the incomplete historical travel-related price dataset using a smaller data storage capacity than a complete historical travel-related price dataset, the configured one or more processors:

(a)    obtaining historical price quotes from the incomplete historical travel-related price dataset embodied on the non-transitory storage medium

(iii)    configuring one or more processors to calculate estimates for the requested prices for the travel-related goods or services that satisfy the parameters, the configured one or more processors calculating a set of estimates, including one estimate per day, for the requested prices over [[a]] the specified date range of at least two days using statistics from the stored

The novelty of the claimed invention is in the combination of limitations and not in any single limitation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
VAN DUSEN et al. (U.S. Patent Publication 2014/0075004 A1) discloses a system and method for fuzzy concept mapping, voting ontology crowd sourcing, and technology prediction.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gart Matthew can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/sss/
Patent Examiner AU 3623b

/MATTHEW S GART/Supervisory Patent Examiner, Art Unit 3623